Per Curiam.
Upon an information charging mayhem, the defendant was convicted and adjudged guilty of assault and battery, and has appealed.
The undisputed evidence shows that the appellant and one Lee Hager, the prosecuting witness, lived on adjoining farms; that they were not friendly; that on the morning of the trouble involved in this action, the appellant called Hager to take some of his cattle out of appellant’s field; that Hager started toward appellant’s land to do so, but at all times remained upon his own premises; that appellant, meeting him, made certain charges against Hager, who finally responded by calling appellant a liar; that thereupon appellant, as he expressed it, went through a fence after Hager; that during the fight which ensued appellant bit off a portion of one of Hager’s fingers, and otherwise injured him; that appellant was not hurt, and that Hager was the smaller and weaker man of the two.
The only assignment presented is that the trial court erred in one of its instructions to the jury. This instruction *124related to an assault committed by one party upon the land of another whom he has assaulted. It is not necessary to quote the instruction at length. Although it was somewhat rambling, argumentative, and not well framed, we cannot hold it so misstates any principle of law applicable to the issues in this case as to constitute prejudicial error. In any event, after a careful reading of all the evidence, including that of the appellant himself, we are satisfied that the. jury could not have returned any verdict more favorable to the appellant, even though the instruction had not been given.
The judgment is affirmed.